Opinion by
Smith, J.,
This bill in equity was brought to enforce rights arising under a tripartite agreement and is demurred to. In support of the demurrer Avant of equitable jurisdiction and an adequate remedy at law are set up. Courts are open to litigants for the lawful redress of grievances and for this purpose complaints must be heard. When not fixed by law or by agreement of the parties, the court may designate the manner. The right *20to be fully heard by a competent tribunal is the essential thing, the form of the action, if adequate to the needs of the case, is of lesser importance. Whether the case shall be heard by a bill in equity or by an action of assumpsit is for the court to decide. The remedy must meet the requirements of the case and, generally, this suggests the appropriate form of action.
Note. — The foregoing opinion and order were written by Judge Smith during his term of office as a member of the Superior Court, the cases having been duly assigned to him for that purpose, and were adopted and filed as the opinion and order of the court on Jan. 13, 1906. Reporter.
This bill was sustained by the chancellor because “ it would be impossible to work out the equities of the parties through the medium of an action of assumpsit.” While in some respects this case may seem close to the dividing line, we think it clear that a bill in equity is the proper form of remedy, and affords ample opportunity to reach the conflicting questions arising. The contention of the appellant is that an action of assumpsit is proper and sufficient. Four separate actions of assumpsit might be necessary for the final adjustment of all the claims arising under this tripartite agreement. It required the purchase and sale of many leaseholds and a division of the profits, and this constitutes a partnership : Bradly v. Jennings, 201 Pa. 473. The parties having failed to agree on the manner of distribution, it was within the power of a court of equity to do this for them.
On the argument here the power of a court of equity to hear the case and make the decree was the only matter presented and as we find that court had the jurisdictional power, the decree is affirmed.